Case: 10-10514 Document: 00511297164 Page: 1 Date Filed: 11/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 17, 2010
                                     No. 10-10514
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ERVIN STERLING BROWN, JR.,

                                                   Petitioner–Appellant,

v.

RICK THALER, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                                   Respondent–Appellee.


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 7:10-CV-22


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Ervin Sterling Brown, Jr., formerly Texas prisoner # 559314, moves for a
certificate of appealability (COA) to appeal from the order of the district court
denying his application for habeas corpus relief pursuant to 28 U.S.C. § 2254.
Brown challenges a May 7, 2009, prison disciplinary hearing at which he was
found guilty of extorting property from another prisoner. Brown also moves for
appointment of counsel; that motion is denied.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10514 Document: 00511297164 Page: 2 Date Filed: 11/17/2010

                                No. 10-10514

      Brown was released from prison after the district court denied his habeas
application. He had served his 20-year sentence at the time of his release. His
case no longer presents a case or controversy, and we lack jurisdiction to
consider his appeal. See Spencer v. Kemna, 523 U.S. 1, 7 (1998).
      APPEAL DISMISSED. COA DENIED. MOTION FOR APPOINTMENT
OF COUNSEL DENIED.




                                      2